UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JEFFREY JOSEPH,
Petitioner, NOTICE OF APPEAL

-V- Docket No.: 1:19-cv-02250-KAM-LB

MICHAEL KIRKPATRICK, Superintendent of
Clinton Correctional Facility,

Respondent.

 

 

 

 

Notice is hereby given that petitioner in the above-captioned action, Jeffrey Joseph
(“Petitioner”), appeals to the United States Court of Appeals for the Second Circuit from the final
judgment entered on September 23, 2020, denying the 28 U.S.C. § 2254 petition for a writ of
habeas corpus, for the reasons stated in the opinion and order by United States District Judge Kiyo
A. Matsumoto, dated September 22, 2020. Petitioner, through his undersigned counsel, appeals
from that part of the Order of the District Court for which Certificate of Appealability was granted,
and reserves his rights to raise all other issues decided by the District Court.

Dated: October 19, 2020
FRANZBLAU DRATCH, P.C.
/s/_ Stephen N. Dratch
Stephen N. Dratch
354 Eisenhower Parkway
Livingston, New Jersey 07039

(973) 992-3700
Attorneys for Petitioner
